DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings are of poor line quality. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance. 
 Claim Objections
Claim 11 is objected to because of the following informalities:  on the last line “sup porting” should be one word.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 4-5, 7-12, 14, 16-17, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 The independent claims have been amended to recite: “wherein the exhaust unit supporting block unit comprises: an exhaust unit supporting block fixed along the outer circumferential surface of the turbine exhaust unit, wherein the exhaust unit supporting block generally having a T shape when viewed from a radial direction of the turbine comprises: a length fixing block 1204 elongated along a longitudinal direction of the turbine exhaust unit and fixed to the turbine exhaust unit at a first end thereof, and an outer periphery fixing block 1201b extending in a circumferential direction of the turbine exhaust unit from a second end of the length fixing block 1204, wherein a radially outer surface of the length fixing block 1204 flushes with a radially outer surface of the outer periphery fixing block 1201b, and an exhaust unit fixing piece 1202 fixed to a radially inner side and a downstream side of the outer periphery fixing block 1201b and protruding toward the turbine casing”.  
However, as shown in e.g. Fig. 3, no portion of “a radially outer surface of the length fixing block 1204 flushes with a radially outer surface of the outer periphery fixing block 1201b.”  
Furthermore, “an exhaust unit fixing piece 1202 fixed to a radially inner side and a downstream side of the outer periphery fixing block 1201b” does not read on the disclosed invention as 1202 is not attached to the downstream side of 1102b but the upstream side thereof.   
Additionally, claim 7 fails to read on the disclosed invention: “wherein the exhaust unit fixing piece comprises an outer periphery fixing piece fixed to the radially inner side and the downstream side??? of the outer periphery fixing block 1201b” 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2, 4-5, 7-12, 14, 16-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In addition to the problems listed in the independent claims, the following problems also exist in the independent claims:  “the exhaust unit supporting block generally having a T shape when viewed from a radial direction of the turbine” is unclear because the radial direction by itself has many different planes that intersect the radial direction and is unclear which of these planes the “radial direction” is supposed to corresponds with.
In the independent claims:  “an exhaust unit fixing piece 1202 fixed to a radially inner side and a downstream side of the outer periphery fixing block 1201b and protruding toward the turbine casing” is indefinite because the disclosed exhaust fixing unit 1202 includes elements 1203, 1205 and the length fixing block 1204 [see e.g. Fig. 4].  However, the independent claims already claim the length fixing block 1204 without specifying any relationship with the exhaust fixing unit 1202 and thus is rendered unclear.  Hence, it is unclear whether it is the length fixing block 1204 portion of the an exhaust unit fixing piece 1202 or some other element that is fixed to a radially inner side and a downstream side of the outer periphery fixing block 1201b and protruding toward the turbine casing.  
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim(s) 1-2, 4-5, 7-12, 14, 16-17, and 19, as understood, is/are provisionally rejected under 35 U.S.C. 103 as being unpatentable over Lee (2016/0146101) in view of Ramlaoui et al (2019/0136718) and Jeong et al (2018/0298769) and Spitzer1 (20070031247 ) [and with or without McMahon] and further in view of Bainachi et al (2006/0225427).  The Lee combination(s) has been previously applied and their teachings are incorporated by reference from the previous office action.  Lee does not teach the exhaust unit supporting block generally having a T shape when viewed from a radial direction of the turbine.  Bainachi et al teaches using triangular stiffening members 6.  It would have been obvious to one of ordinary skill in the art to employ a single triangular stiffening member 6, that forms a T shape when viewed from a radial direction of the turbine as it is noted there a single triangular member provides stiffening and should be placed at the midpoint (creating T-shape) for ease of assembly and creating stiffening.  As for the rest of the claim limitations added by amendment, it is noted that the claims do not even read on the disclosed invention and thus the problematic claim language has been given little patentable weight.
Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive.  Applicant’s arguments center around the new limitations added by amendment.  However, the arguments fail to persuade as the claims do not even read on the disclosed invention. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg, can be reached at 571-272-4828.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

October 21, 2022

	


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Spitzer is discussed on the paragraph bridging pages 12-13 of the previous office action and is incorporated in the grounds of the rejection as a typographical omission.